718 S.E.2d 392 (2011)
John Fletcher CHURCH
v.
Jean Marie CHURCH (now Decker).
No. 38P10-2.
Supreme Court of North Carolina.
November 9, 2011.
John Church, Shelby, for Church, John Fletcher.
William W. Respess, Jr., for Decker, Jean Marie (formerly Church).

ORDER
Upon consideration of the petition filed on the 12th of July 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."